Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of New Examiner
Please note that the correspondence for this application has changed (see Correspondence section at the end).
Election/Restrictions
Applicant’s election without traverse of Group II (Claims 8-15) in the reply filed on 08/30/2022 is acknowledged.
Claim Status
The original claim set filed 04/14/2020 is acknowledged. Claims 1-15 are currently pending and are all new. Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/30/2022.
Claims 8-15 will be examined on the merits herein.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
A claim-by-claim analysis of support in the prior foreign filing has not been performed because no English translation was provided. The effective filing date for claims supported by the prior patent application is 04/25/2019; the effective filing date for claims not supported by the prior patent application is 04/14/2020.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/14/2020 and 11/05/2020 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner. Signed copies of these statements are attached with this action.
Claim Objections
Claims 8 and 12 are objected to because of the following informalities: the term “IPAF” should be written out in full before use. The examiner requests that the term be replaced with “Interstitial pneumonia with autoimmune features (IPAF)”. Appropriate correction is required.
Claim Interpretation
Regarding Claims 8 and 12 and the limitation “treating the patient with anti-inflammatory therapy when a measured value of CXCL9 or a measured value of CXCL10 is greater than or equal to a predetermined threshold value corresponding to each biomarker” (or its equivalent in Claim 12): This limitation requires the co-occurrence of two steps, (1) a measured value of a biomarker exceeding a predetermined value and (2) treatment with anti-inflammatory therapy. It should be noted that the limitation as written does not require that the patient be treated with anti-inflammatory therapy EVERY time the measured value of the biomarker exceeds the threshold. It does not preclude the treatment provider from including other relevant factors in their decision whether or not to treat with anti-inflammatory therapy. Finally, the limitation as written does not even require that the treatment provider be aware that the measured value of the biomarker exceeds the predetermined threshold; for example, it appears that this limitation could be met in a retrospective study that determines a threshold value of the biomarker prior to re-analyzing existing patient data.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The limitation in question is found in Claim 12: “identifying the patient has IPAF.”
The factors to be considered in determining whether a disclosure would require undue experimentation include: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 8 USPQ2d, 1400 (CAFC 1988) and MPEP 2164.01.
The breadth of the claims: With respect to claim breadth, the standard under 35 U.S.C. §112(a), entails the determination of what the claims recite and what the claims mean as a whole. As such, the broadest reasonable interpretation of the claimed method is that it identifies patients having IPAF from a broader pool of patients having or suspected of having interstitial pneumonia [0016]. A skilled artisan would not know how to use the method with a reasonable expectation of success based on what is disclosed in the specification. 
The amount of direction provided by the inventor and the level of predictability in the art: The data presented by the applicant in Figure 6 and elsewhere in the specification reveals that the method cannot be practiced as claimed. “The term "interstitial pneumonia patient" includes both a patient diagnosed with interstitial pneumonia and a person suspected of having interstitial pneumonia” [0016]. CTD-ILD, IPAF, and IPF are all subtypes of interstitial pneumonia, as described in [0002]-[0004], so the claimed method could be applied to a patient having or suspected of having any of these diseases in order to identify whether they have IPAF.
While the data presented in Figure 6 reveals that IPAF patients in the study sample had significantly higher levels of CXCL10 than IPF patients, there was substantial overlap between the CXCL10 levels observed in these two groups. Any threshold that could be chosen to discriminate between these two diseases would have significant levels of mis-diagnosis due to this substantial overlap.
The data presented in Figure 6 also reveals that the claimed method is not capable of differentiating between CTD-ILD and IPAF. The CTD-ILD patients had significantly higher levels of CXCL10 than the IPAF patients. Therefore, almost all CTD-ILD patients in the applicant’s study sample would have levels of CXCL10 that are greater than or equal to any threshold that could be reasonably chosen, given that IPAF patients in the sample study should also exceed the threshold. According to the claimed method, almost all CTD-ILD patients would be mis-identified as having IPAF. 
The applicant has not unambiguously re-defined the term “IPAF” relative to its accepted clinical use, therefore one skilled in the art would conclude the applicant does not intend to do so. In fact, the applicant cites Fisher et al. (2015; PTO-892) which standardizes the nomenclature of IPAF and creates a classification criteria for the disease [0004]. The classification criteria laid out in Fisher specifically excludes CTD-ILD (see Table 1 criteria 3); this conflicts with the claimed method of “identifying” of IPAF because it would identify almost all CTD-ILD patients in the study sample. Further, the classification criteria laid out in Fisher requires features from at least two of the following domains: clinical, serologic, and morphologic (see Table 1 criteria 4). While CXCL10 levels could reasonably be considered to be a novel serologic domain, the claimed method does not consider any clinical or morphologic signs or symptoms. Therefore, the claimed method cannot possibly be used to “identify” IPAF because it is not possible to meet the standard classification criteria known to the art using this method.
The existence of working examples: What is enabled by the working examples is narrow in comparison to the breadth of the claims. The specification discloses a retrospective study on patients that were previously diagnosed with either CTD-ILD, IPAF, or IPF. The specification discloses receiver operating characteristic (ROC) curves for differentiation between IPAF versus IPF (Fig. 9) based on the serum CXCL10 concentration. The specification also discloses a ROC curve to differentiate between IPAF versus CTD-ILD (Fig. 8), but based on the data in Figure 6, it seems likely that the ROC curve in Figure 8 was not generated according to the claimed method for the reasons laid out in the prior section. The specification does not disclose identifying IPAF patients from a pool of all interstitial pneumonia patients, and the study described in the specification does not include any patients who were suspected of having interstitial pneumonia, but where the disease was later ruled out.
The quantity of experimentation needed to make or use the invention: The standard of an enabling disclosure is not the ability to make and test if the invention works but one of the ability to make and use with a reasonable expectation of success.  A patent is granted for a completed invention, not the general suggestion of an idea (MPEP 2164.03 and Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1325-26 (Fed. Cir. 2004). The instant specification is not enabling because one cannot follow the guidance presented therein, or within the art at the time of filing, and practice the claimed method without first making a substantial inventive contribution. Given that the nature of the invention is in vivo diagnosis, a person having ordinary skill in the art would not be able to use the invention with a reasonable expectation of success. The amount of experimentation required for enabling guidance, commensurate in scope with what is claimed, goes beyond what is considered ‘routine'  within the art, and constitutes undue further experimentation in order to use the method with a reasonable expectation of successfully identifying IPAF patients from a pool of patients suspected of having interstitial pneumonia. Claim 12 is rejected under 35 U.S.C. §112(a) for failing to meet the enablement requirement. Claims 13-15 are also rejected by virtue of being dependent on rejected Claim 12. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (2009; IDS filed 04/14/2020) in view of Kishi et al. (2008; PTO-892) as evidenced by Fisher et al. (2015; PTO-892).
	Richards teaches a patient population of interstitial lung disease patients. Richards published their work before IPAF was classified as a disease, and therefore Richards does not explicitly teach that these patients have IPAF. However, at least some of the patient population can be retrospectively diagnosed with IPAF according to the diagnostic criteria laid out in Fisher. An IPAF diagnosis requires the patient to have at least two of the following: a clinical feature (listed in Fisher pg. 797, Table 1, section A), a serologic feature (listed in Fisher pg. 797, Table 1, section B), and/or a morphologic feature (listed in Fisher pg. 797, Table 1, section C). The Richards patients are all positive for anti-Jo-1 antibodies (anti-Jo-1 Ab+) (Richard Abstract), one of the listed serologic features suggesting the presence of IPAF (Fisher pg. 979, Table 1, section B10). Additionally, 42% of the Richards patients also exhibit Reynaud’s phenomenon (Richard pg. 16 Table 1) and 50% of the Richards patients also exhibit a NSIP pattern by HRCT (Richard pg. 12 Fig. 1b), which are clinical and morphologic features suggesting the presence of IPAF, respectively (Fisher pg. 979, Table 1, section A5 and C1). Both patient subsets (autoantibody + Renaud’s and autoantibody + NSIP) meet the diagnostic criteria for having IPAF because they have features of the disease from at least two different categories. Therefore, at least half of the Richards anti-Jo-1 Ab+ cohort can be retrospectively diagnosed with IPAF.
	In contrast, there is no reason to believe a large portion of the control patient cohort could have been diagnosed with IPAF. Richards teaches that the idiopathic pulmonary fibrosis (IPF) cohort used as a control group in their study is more likely to have a usual interstitial pneumonia (UIP) lung histopathology (pg. 2 “Introduction” par. 2), which is not suggestive of having IPAF (Fisher pg. 979 Table 1 section C and pg. 981 par. 7), and no other immune-related symptoms are described for this cohort.
Because the anti-Jo-1 Ab+ cohort contains a majority of IPAF patients, while the IPF cohort has no indications of IPAF, one skilled in the art would consider it obvious that this reference has relevance to IPAF and IPF cohorts as they are defined at the time of filing, as laid out in Fisher.
Richards teaches collecting serum samples from the undiagnosed IPAF patients in their study (pg. 3 “Inclusion criteria and patient samples” section). It should be noted that serum is derived from blood, and so it fulfills the limitation of Claim 11. Richards also teaches measuring at least CXCL9 and CXCL10 as biomarkers (pg. 4 “Sources of bead-based immunoassays” section). Richards also teaches that the partially-IPAF anti-Jo-1 Ab+ cohort had higher levels of CXCL9 and CXCL10 relative to the healthy controls and IPF cohort. 
	Richards does not teach treating the patient with anti-inflammatory therapy when a measured value of CXCL9 or a measured value of CXCL10 is greater than or equal to a predetermined threshold value corresponding to each biomarker, as required by Claim 8. Richards also does not teach that the therapy is immunosuppressive, as required by Claim 9, or a steroid, as required by Claim 10.
Kishi teaches a method of treating patients diagnosed with a disease that creates IPAF-like lesions (chronic bird fancier’s lung). The Kishi patient sample includes patients exhibiting cellular NSIP (cNSIP)-like and organizing pneumonia (OP)-like (cNSIP/OP) lesions (pg. 810 paragraph bridging col. 1-2). Fisher teaches that an interstitial pneumonia patient having cNSIP/OP lesions is suggestive of the patient having IPAF (Fisher pg. 979, Table 1, section C1). Although the Kishi patient population does not have IPAF, one skilled in the art would consider it obvious to apply Kishi’s method of treating patients with cNSIP/OP lesions when treating IPAF patients that have the same cNSIP/OP lesions.
Kishi teaches measuring at least one biomarker, including CXCL10/IP-10, from serum (pg. 811 “Measurement of IP-10” section). Patients with cNSIP/OP lesions had elevated levels of CXCL10/IP-10 relative to patients with other types of lesions that would not be suggestive of IPAF (pg. 813 Figure 1a). One skilled in the art would also consider it obvious to apply Kishi’s method of treating patients to IPAF patients because Kishi observed the same pattern of increased CXCL10 that was observed by Richards in (undiagnosed) IPAF patients.
Kishi’s method comprises a step of treating the patients. The cNSIP/OP patients were all treated with corticosteroids with the outcome that no patient died (pg. 812 col. 1). Other patient populations in the study, which had lower average levels of CXCL10, had worse patient outcomes (pg. 812 Table 1).
	The combination of Richards and Kishi is obvious because both references are relevant for treating IPAF, as described above, and the similar CXCL10 results indicate that the treatment of Kishi is likely to be relevant for the disease process of IPAF that was studied in Richards. The combination teaches (1) measuring at least one biomarker in a biological sample of an IPAF patient, wherein the biomarker comprises at least one selected from the group consisting of CXCL9 and CXCL10; and (2) treating the patient with anti-inflammatory therapy when a measured value of CXCL10 is high relative to other patients, with the outcome that those patients do better than patients with lower values of CXCL10. The combination also teaches that the anti-inflammatory therapy is a steroid, as required by Claims 9-10. The combination teaches the use of serum biomarkers, which is derived from blood, as required by Claim 11.
The combination of Richards and Kishi does not teach treating with anti-inflammatory therapy when the measured value of the biomarker is above a predetermined value, as required by Claim 8.
However, one skilled in the art would note that Richards teaches elevated CXCL9 and CXCL10 when anti-Jo-1 antibodies are present, indicating the patient’s immune response is targeting their own body. One skilled in the art would consider it obvious to treat an inflammatory autoimmune condition with anti-inflammatory therapy. Further, one skilled in the art would note that Kishi teaches that the patient group with higher average CXCL10 levels was treated with anti-inflammatory therapy and had better outcomes than patient groups with lower average CXCL10 levels. One skilled in the art would also consider it obvious to apply this finding by treating IPAF patients who have high levels of CXCL10 with anti-inflammatory therapy. Therefore, one skilled in the art would find it obvious to use the results of either or both studies to determine a predetermined value above which they would consider applying the teachings of these studies by using anti-inflammatory therapy.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8, 11-12, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 2, 7-11, and 16-20  of copending Application No. 17/232,397 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Regarding instant Claims 8 and 12, ‘397 Claims 1, 2, 8, 9, 17, and 19 teach measuring a biomarker (CXCL9) in a interstitial pneumonia patient sample and using the result as an index. ‘397 Claims 10 and 11 teach also measuring CXCL10 in the patient sample. ‘397 Claims 16, 18, and 20 teach that the patient may be treated with anti-inflammatory drugs.
	Regarding instant Claims 11 and 14, ‘867 Claim 12 teaches the sample may be blood.
‘397 does not teach comparing the biomarker level to a predetermined threshold value, as required by Claims 8 and 11. ‘397 also does not teach that the interstitial pneumonia patient has IPAF, as required by Claims 8 and 11.
One of ordinary skill in the art at the time of filing who is interested in using a biomarker for risk stratification would know that a biomarker value lacks value without an external, pre-determined threshold to compare the value with. Therefore, it would be obvious to one skilled in the art to compare the measured result to a predetermined threshold value (or multiple threshold values, in the case of a risk scale) in order to use the value as an index of the risk to the patient.
Because IPAF is a sub-category of interstitial pneumonia [instant 0002 and 0004], it would be obvious to one skilled in the art that a method of obtaining information that is effective for all interstitial pneumonia cases would also have efficacy for the sub-category of IPAF cases.
Claims 8-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-5, 12, 14-16, and 18-20 of copending Application No. 17/507,867 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding instant Claim 8 and 12, ‘867 Claims 1 and 16 teach measuring a biomarker (CXCL9) in a patent sample and using the result to determine risk. ‘867 Claims 2-5 and 18 teach comparing the CXCL9 biomarker value to a threshold value. ‘867 Claims 14-15 and 19-20 teach treatment with anti-inflammatory drugs.
Regarding instant Claims 9-10 and 13-14, ‘867 Claims 14-15 and 19-20 teach treatment with a steroid.
Regarding instant Claim 11 and 15, ‘867 Claim 12 teaches the sample may be blood.
‘867 does not teach that this method can be applied to an interstitial pneumonia or IPAF patient, as required by Claims 8 and 12- it teaches the use of the method in respiratory infection patients instead.
One of ordinary skill in the art at the time of filing would know that CXCL9 is a Th1-type chemokine [instant 0019] and that Th1 responses are involved in both autoimmunity and the response to viruses (Zhou et al. Figure 1; 2020; PTO-892), such as those recited in ‘867 Claim 13. Note that the reference cited here is not prior art; this reference is being used to indicate the state of knowledge in the field at the time of filing because the references it cites almost universally fall before the effective filing date. One skilled in the art would consider it obvious to apply the risk stratification method taught by ‘867 to IPAF because they share similar immune response characteristics and the biomarker CXCL9 is involved in that shared immune response.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA NICOLE DICKENS whose telephone number is (571)272-0381. The examiner can normally be reached M-R 8:30-4:30, and every other F 8:30-4:30 (EDT/EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIA NICOLE DICKENS/               Examiner, Art Unit 1645                                                                                                                                                                                         
/GARY B NICKOL/               Supervisory Patent Examiner, Art Unit 1645